       Case 2:19-cr-00642-VAP Document 134 Filed 06/10/20 Page 1 of 1 Page ID #:3422


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                      CASE NUMBER

                                                  PLAINTIFF(S)
                                                                                           2:19-cr-00642 - VAP
                                v.


IMAAD SHAH ZUBERI,
                                                                             APPLICATION FOR REFUND OF FEES;
                                                                                    ORDER THEREON
                                               DEFENDANT(S)
Please complete all fields in Section I. If you are requesting a refund of fees paid online using pay.gov, also complete Section II.
Then electronically file the completed form using the Application for Refund of Fees event in CM/ECF.
SECTION I                                                             Reason for refund request:
Name of Applicant:             Jeffrey A. Brown                       ☐     Duplicate payment submitted
Amount Paid:                               $ 400                      ☐     Fee paid even though none was required
Requested Refund Amount:                   $ 400                      ☐     Overpayment of a required filing fee
Document Title and Docket #:                  132                     ☐     Pro hac vice application denied (order attached)
                                                                      ☒     Other:

Transaction Date:                             6/8/2020                Mistakenly filed a Pro Hac Vice Application in this case
                                                                      rather than a related case.
Receipt Number:
(If paid by cash/check only)
SECTION II (Complete only if you are requesting a refund of fees paid online using pay.gov. This information can be found in the
pay.gov screen receipt or confirmation email.)
Account Holder Name:                          Lydia Tavera
Pay.gov Tracking ID:                          ACACDC-26722143
Agency Tracking ID:
       PLEASE BE ADVISED THAT THE POLICY OF THE JUDICIAL CONFERENCE OF THE UNITED STATES
        GENERALLY PROHIBITS THE REFUND OF FILING FEES IN ALL BUT LIMITED CIRCUMSTANCES.
                         (GUIDE TO JUDICIARY POLICY, VOL. 4, CHAP. 6, § 650.)
                                         For Court Use Only

Fiscal Department
☐     Refund issued.                                                          IT IS ORDERED that the application for refund of
                                                                              fee is:
☐    Application for refund denied:                                                   ☐ GRANTED           ☐ DENIED
     ☐ Application seeks refund of fee that was not paid
     ☐ Previous court order indicates fee is not to be
          refunded
☐    Application referred to U.S. District/Magistrate Judge for
     ruling.
Notes:                                                                        United States District/Magistrate Judge


G-124 (11/17)                 APPLICATION FOR REFUND OF FEES; ORDER THEREON
